                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                        SOUTHERN DIVISION at LONDON

CORY LEE JACOBS,                         )
                                         )
       Plaintiff,                        )      Civil No. 6: 19-286-JMH
                                         )
V.                                       )
                                         )
USP McCREARY, et al.,                    )          MEMORANDUM OPINION
                                         )               AND ORDER
       Defendants.                       )

                         ****     ****       ****   ****

       Plaintiff Cory Lee Jacobs is a prisoner currently confined at

the United States Penitentiary (“USP”)-McCreary located in Pine

Knot, Kentucky.        Proceeding without counsel, Jacobs has filed a

pleading styled as a “Complaint and Motion for Appoint [sic]

Counsel and Relief and Evidentiary Hearing.”               [R. 1].

       Jacobs has not paid the $350.00 filing fee and the $50.00

administrative fee, nor has he filed a motion to proceed in forma

pauperis pursuant to 28 U.S.C. § 1915(a).             Even so, the Court may

conduct a preliminary review of Jacobs’s complaint because he

asserts   claims    against      government     officials.      28    U.S.C.    §§

1915(e)(2), 1915A.       A district court must dismiss any claim that

is frivolous or malicious, fails to state a claim upon which relief

may be granted, or seeks monetary relief from a defendant who is

immune from such relief.          Hill v. Lappin, 630 F. 3d 468, 470-71

(6th   Cir.   2010).      When    testing     the   sufficiency      of   Jacobs’s
                                         1
complaint,       the     Court    affords       it   a   forgiving   construction,

accepting    as    true    all     non-conclusory        factual   allegations     and

liberally construing its legal claims in the plaintiff’s favor.

Davis v. Prison Health Servs., 679 F.3d 433, 437-38 (6th Cir.

2012).

     Because of the rambling nature and lack of detail in Jacobs’s

complaint, it is difficult to ascertain the exact nature of his

claims.     From what the Court can tell, Jacobs alleges that staff

at USP-McCreary threw five stamps in the trash and would neither

reimburse Jacobs for their cost nor retrieve them from the trash.

Jacobs also alleges that “[s]taff was notified that grievances is

needed,    use    of     law     library,   paper,       envelopes   and   means    to

communicate.”          [R. 1].    He further alleges that staff threw away

personal and legal property “accumulating to a value of over

$100.00 U.S.D.”         [Id.]     Finally, he states the following:

        In the provided copy the unit team received it states
        that all other U.S.P. facilities, except the ones
        specified, are to be regarded as a safety and security
        risk and if something happens at these camps if not
        transferred to the one with no issues, there shall be no
        type of action or prosecution brought forth on
        Plaintiff. And this is hereby NOTICE to these courts.

[Id.]     He purports to bring his claims pursuant to Bivens v. Six

Unknown Federal Narcotics Agents, 403 U.S. 388 (1971), the Federal

Tort Claims Act, 28 U.S.C. §§ 1346(b), 2671–80 (“FTCA”), and

Florida state law.
                                            2
       A complaint must set forth sufficient allegations to “state

a claim to relief that is plausible on its face,” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009), and the Court must dismiss any

complaint that fails to do so, Hill v. Lappin, 630 F. 3d 468, 470-

71 (6th Cir. 2010).        The Court’s obligation to liberally construe

pro se pleadings does not extend so far as to require it to conjure

unpled facts or create claims for the plaintiff.                     Moorman v.

Herrington, No. 4:08-cv-P127-M, 2009 WL 2020669, at *1 (W.D. Ky.

July 9, 2009) (citations omitted).             In addition, “a district court

may, at any time, sua sponte dismiss a complaint for lack of

subject matter jurisdiction pursuant to Rule 12(b)(1) of the

Federal   Rules      of   Civil    Procedure     when   the   allegations   of   a

complaint      are   totally      implausible,    attenuated,    unsubstantial,

frivolous, devoid of merit, or no longer open to discussion.”

Apple v. Glenn, 183 F.3d 477, 479 (6th Cir. 1999).

       The Court has thoroughly reviewed Jacobs’s complaint and

concludes that it must be dismissed. First, the complaint fails to

name a viable defendant. To the extent that Jacobs seeks to pursue

a tort claim under the FTCA, the “FTCA clearly provides that the

United States is the only proper defendant in a suit alleging

negligence by a federal employee.”             Allgeier v. United States, 909

F.2d    869,     871      (6th     Cir.   1990)     (citing     28   U.S.C.      §

2679(a)).      However, Jacobs does not name the United States as a
                                          3
Defendant, nor does he allege negligence by a federal employee.

Rather, he alleges prison staff intentionally threw away his

property.1

     To the extent that Jacobs seeks to pursue constitutional

claims based upon his allegations, such claims may only be pursued

under Bivens, which held that an individual may “recover money

damages for any injuries...suffered as a result of [federal]

agents' violation of” his constitutional rights.         Bivens 403 U.S.

at 397.     However, a Bivens claim is only properly asserted against

individual        federal      employees     in      their      individual

capacities.      Terrell v. Brewer, 935 F.2d 1015, 1018 (9th Cir.

1991).     Thus, Jacobs may not bring a Bivens claim against “USP-

McCreary,” which is, in essence, a claim against the Bureau of

Prisons,     a   federal    agency.   Correctional   Services    Corp.   v.

Malesko, 534 U.S. 61, 72 (2001)(“If a federal prisoner in a BOP

facility alleges a constitutional deprivation, he may bring a

Bivens claim against the offending individual officer, subject to




1
 In addition, the Westfall Act, 28 U.S.C. § 2679(b)(1), immunizes
federal employees from tort liability for actions taken within the
scope of their employment. Roberts v. United States, 191 F. App’x
338 (6th Cir. 2006). Because the remedy against the United States
provided by the FTCA is exclusive with respect to claims that fall
within its scope, a plaintiff may not circumvent its exhaustion or
limitations provisions merely by pursuing a tort claim under state
law directly against the federal employee in his or her individual
capacity. 28 U.S.C. § 2679(b)(1).
                                      4
the defense of qualified immunity.      The prisoner may not bring a

Bivens claim against the officer's employer, the United States, or

the BOP.”).

     Nor may he bring his claim against the Warden, absent an

allegation—which is absent here—that the Warden was “personally

involved in the alleged deprivation of federal rights.”     Nwaebo v.

Hawk-Sawyer, 83 F. App’x 85, 86 (6th Cir. 2003) (citing Rizzo v.

Goode, 423 U.S. 362, 373-77 (1976)).         While Bivens expressly

validated the availability of a claim for damages against a federal

official in his or her individual capacity, an officer is only

responsible for his or her own conduct.      Iqbal, 556 U.S. at 676-

677; see also Ziglar v. Abbasi, 137 S.Ct. 1843, 1860 (2017).

Indeed, “[e]ven a pro se prisoner must link his allegations to

material facts . . . and indicate what each defendant did to

violate his rights . . . .” Sampson v. Garrett, 917 F.3d 880, 882

(6th Cir. 2019) (citing Hill v. Lappin, 630 F.3d 468, 471 (6th

Cir. 2010); Lanman v. Hinson, 529 F.3d 673, 684 (6th Cir. 2008)).

Jacobs’s complaint fails to comply with these requirements with

respect to any Defendant.

     Finally, Jacobs’s complaint, at most, alleges property loss

due to the intentional acts of unidentified prison staff. However,

the requirements of due process are satisfied, even for intentional

deprivations   of   property,   where   there   are   adequate   post-
                                  5
deprivation remedies available to compensate the inmate, none of

which Jacobs alleges are inadequate.       Hudson v. Palmer, 468 U.S.

517, 531-34 (1984); see also Daniels v. Williams, 474 U.S. 327,

330-32 (1986) (overruling in part Parratt v. Taylor, 451 U.S. 527

(1981)).

     For all of these reasons, the Court will dismiss this action

for failure to state a claim for relief.

     Accordingly, it is hereby ORDERED as follows:

     1.    Jacobs’s     complaint   [R.   1]   is   DISMISSED   WITHOUT

           PREJUDICE.

     2.    Any pending requests for relief, including Jacobs’s

           motion to appoint counsel and for an evidentiary hearing

           [R. 3], are DENIED AS MOOT.

     3.    JUDGMENT shall be entered contemporaneously with this

           Order.

     4.    This action is STRICKEN from the Court’s docket.

     This 11th day of December, 2019.




                                    6
